DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 12, and 18 are objected to because of the following informalities:  
Claims 4, 12, and 18 recite “level of hardenss” and appears to contain a mis-spelling of “hardness”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  The claim(s) recite(s) “computer-readable storage media”. It is suggested to be corrected to recite “non-transitory” media.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “program instructions to add theed to a knowledge corpus” and is indefinite as to the term “theed”. For purposes of examination it will be understood to recite adding information to a knowledge corpus. Appropriate correction is required. 
Claim 15 recites the limitation "the method" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to be corrected to “the system” and will be interpreted as such for purposes of examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2020/0393813 A1) in view of Swaminathan et al. (US 2016/0368056 A1) and DeFelice et al. (US 2017/0312821 A1). 
Gupta meets the claimed method for three-dimensional (3D) printing including hardness variation of a print object, the method comprising: receiving, by one or more processor, (a controller or processor to perform methods discussed herein [0054]) metadata associated with 3D printing of a print object, (Gupta teaches a method in Fig. 3 where material property prediction 325 are fed to a model, where the physical properties include hardness, see [0019]) the metadata including data indicating a level of hardness of a portion of the print object; (Gupta teaches comparing predicted values to a predetermined target range or away from desired critical-to-quality (CTQ) specifications, see [0012], which meets the claimed metadata) applying, by the one or more processors, during the 3D printing of the print object wherein the predetermined set of parameters are associated with a target of the level of hardness for the portion of the print object as indicated by the metadata associated with the 3D printing of the print object; (parameters 305, Fig. 3, are set by the model based on predicted characteristics 325 including hardness [0019]) measuring, by the one or more processors, during printing of the printing material to the print object, the level of hardness for the portion of the print object, (During the build process, sensor data collected for the AM machine and process parameters is provided to the predictive model, [0013]) and in response to determining the level of hardness of the portion of the 3D printing of the print object differs from the metadata associated with the level of hardness of the portion of the print object, adjusting, by the one or more processors, (step 330, Fig. 3, determines if properties are outside target range) the predetermined set of parameters applied to the printing material to attain the level of hardness for the portion of the print object as indicated by the metadata of the print object. (step 340, Fig.3 compensates the input parameters to achieve the desired properties, [0037]). 
Gupta does not explicitly teach a pre-determined set of parameters including an electrical voltage and a duration of applying the electrical voltage to a printing material.
Swaminathan teaches a pre-determined set of parameters including an electrical voltage and a duration of applying the electrical voltage to a printing material. (Swaminathan teaches a 3D printer where the controller 130 can be used to adjust the voltage applied to the platen 105 and counter electrode 115. The adjustments can be made in conjunction with a position (x-y position) of the laser beam on a particular layer (Z position) of feed material. In this way, the desired chemical composition of the fabricated part can vary as a function of lateral (x-y) position within a particular feed layer, see [0049], and the voltage source 222 applies a sufficient voltage to the plate 205 to cause the powder on platen to be electrostatically compacted, see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to combine the electrode and voltage application of Swaminathan with the hardness control for 3D printing of Gupta because it can help improve the quality of additive manufacturing process, e.g., increase the density of the powder and thus the density of the manufactured object, see [0028]. 
Gupta as modified does not teach measuring by use of an ultrasonic device.
DeFelice meets the claimed measuring by use of an ultrasonic device.(DeFelice teaches a 3D printer with an ultrasound sensor [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to combine the ultrasound sensor of DeFelice with the sensors of Gupta to reveal useful data concerning the porosity, density, crystallography or other salient properties of the AM part, see [0011].

Regarding claim 2, Gupta as modified by Swaminathan and DeFelice meets the claimed
further comprising: controlling, by the one or more processors, the level of hardness associated with the printing material by adjusting the electrical voltage applied to the printing material as the printing material is deposited onto the print object. (Gupta teaches processor [0054[ to run a model with parameters 305, Fig. 3, are including hardness [0019]. Swaminathan teaches a 3D printer where the controller 130 can be used to adjust the voltage applied to the platen 105 and counter electrode 115 to achieve a electrostatically compacted result, see [0057]).

Regarding claim 4, Gupta as modified by Swaminathan and DeFelice meets the claimed further comprising: recording, by the one or more processors, the level of hardness measured during performance of a plurality of 3D printing instances and applying varying sets of parameters to the printing material during the plurality of instances of 3D printing; generating, by the one or more processors, a knowledge corpus (Gupta teaches a  Bayesian Hybrid Model (BHM) can be among the prediction models, see [0018]) that associates parameter values to respective levels of hardness by hardness measurement received during performance of the plurality of instances of 3D printing; (see step 305 and 308 of Fig. 3) identifying, by the one or more processors, from respective metadata of the plurality of 3D printing instances including data indicating a level of hardness of respective portions of objects associated with the plurality of 3D printing instances a required amount of electrical voltage and duration of applying the electrical voltage; (Swaminathan teaches a 3D printer where the controller 130 can be used to adjust the voltage applied to the platen 105 and counter electrode 115 to achieve a electrostatically compacted result, see [0057]) and selecting, by the one or more processors, the set of parameters from the knowledge corpus corresponding to the level of hardenss indicated by the respective metadata of the plurality of 3D printing instances. (Gupta teaches comparing predicted values to a predetermined target range or away from desired critical-to-quality (CTQ) specifications, see [0012], which meets the claimed metadata). 

Regarding claim 5, Gupta as modified by Swaminathan and DeFelice meets the claimed wherein the set of parameters are dynamically applied to the printing material by electrodes contacting the printing material as the printing material is deposited to the print object, and wherein at least one electrode is associated with a nozzle of a 3D printer. (Swaminathan teaches a 3D printer where the controller 130 can be used to adjust the voltage applied to the platen 105, see [0057]) (Swaminathan teaches a dispenser assembly 104 includes a reservoir by a gate 112, [0034], Fig. 1, which is in the vicinity of voltage applied to platen 105, which meets the claimed one electrode is associated with a nozzle of a 3D printer.)


Regarding claim 6, Gupta as modified by Swaminathan and DeFelice meets the claimed wherein conductive wires are placed on the print object during 3D printing of the print object, and the level of hardness for portions of the print object that include the conductive wires is attained by applying the set of parameters corresponding to the target of the level of hardness to respective conductive wires subsequent to 3D printing. (Swaminathan teaches a 3D printer where the controller 130 can be used to adjust the voltage applied to the platen 105 and counter electrode 115 to achieve a electrostatically compacted result, see [0057]).

Regarding claim 7, Gupta as modified by Swaminathan and DeFelice meets the claimed wherein the measurement by the ultrasonic device is performed dynamically during 3D printing of the print object. (Gupta teaches  during the build process, sensor data collected for the AM machine and process parameters is provided to the predictive model, [0013], DeFelice teaches using ultrasound sensors [0011]).

Regarding claim 8, Gupta as modified by Swaminathan and DeFelice meets the claimed wherein the measurement by the ultrasonic device during the 3D printing is matched with the set of parameters associated with the measurement and added to a knowledge corpus that associates parameter values to respective levels of hardness. (Gupta teaches during the build process, sensor data collected for the AM machine and process parameters is provided to the predictive model, [0013], DeFelice teaches using ultrasound sensors [0011]).

Regarding claim 9, Gupta meets the claimed a computer program product for three-dimensional (3D) printing including hardness variation of a print object, the method comprising: one or more computer-readable storage media, and program instructions stored on the one or more computer-readable storage media, the program instructions (a controller or processor to perform methods discussed herein [0054]) comprising: program instructions to receive metadata associated with 3D printing of a print object, the metadata including data indicating a level of hardness of a portion of the print object; (parameters 305, Fig. 3, are set by the model based on predicted characteristics 325 including hardness [0019])  program instructions to apply during 3D printing of the print object, a pre- determined set of parameters wherein the predetermined set of parameters are associated with a target of the level of hardness for the portion of the print object as indicated by the metadata associated with the 3D printing of the print object: (During the build process, sensor data collected for the AM machine and process parameters is provided to the predictive model, [0013]) program instructions to measure during printing of the printing material to the print object, the level of hardness for the portion of the print object, and in response to determining the level of hardness of the portion of the print object differs from the metadata associated with the level of hardness of the portion of the print object. program instructions to adjust the predetermined set of parameters applied to the printing material to attain the level of hardness for the portion of the print object as indicated by the metadata of the print object. (step 340, Fig.3 compensates the input parameters to achieve the desired properties, [0037]).
Gupta does not explicitly teach a pre-determined set of parameters including an electrical voltage and a duration of applying the electrical voltage to a printing material.
Swaminathan teaches a pre-determined set of parameters including an electrical voltage and a duration of applying the electrical voltage to a printing material. (Swaminathan teaches a 3D printer where the controller 130 can be used to adjust the voltage applied to the platen 105 and counter electrode 115. The adjustments can be made in conjunction with a position (x-y position) of the laser beam on a particular layer (Z position) of feed material. In this way, the desired chemical composition of the fabricated part can vary as a function of lateral (x-y) position within a particular feed layer, see [0049], and the voltage source 222 applies a sufficient voltage to the plate 205 to cause the powder on platen to be electrostatically compacted, see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to combine the electrode and voltage application of Swaminathan with the hardness control for 3D printing of Gupta because it can help improve the quality of additive manufacturing process, e.g., increase the density of the powder and thus the density of the manufactured object, see [0028]. 
Gupta as modified does not teach measuring by use of an ultrasonic device.
DeFelice meets the claimed measuring by use of an ultrasonic device.(DeFelice teaches a 3D printer with an ultrasound sensor [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to combine the ultrasound sensor of DeFelice with the sensors of Gupta to reveal useful data concerning the porosity, density, crystallography or other salient properties of the AM part, see [0011].


Regarding claim 10, Gupta as modified by Swaminathan and DeFelice meets the claimed, further comprising: program instructions to control the level of hardness associated with the printing material by adjusting the electrical voltage applied to the printing material as the printing material is deposited onto the print object. (Gupta teaches processor [0054[ to run a model with parameters 305, Fig. 3, are including hardness [0019]. Swaminathan teaches a 3D printer where the controller 130 can be used to adjust the voltage applied to the platen 105 and counter electrode 115 to achieve a electrostatically compacted result, see [0057]).


Regarding claim 11, Gupta as modified by Swaminathan and DeFelice meets the claimed computer program product of claim 9, wherein the printing material is a conductive liquid that hardens in response to applying the predetermined set of parameters including the electrical voltage and the duration of applying the electrical voltage to the printing material. (Examiner notes the conductive liquid is not a positively recited element of the computer program. That is, the program instructions are contained within the memory and do not include the entire 3D printing apparatus and materials. The computer program of Gupta as modified is configured to send instructions to an electrode during 3D printing and meets the claim, regardless of the materials).


Regarding claim 12, Gupta as modified by Swaminathan and DeFelice meets the claimed
 computer program product of claim 9, further comprising: program instructions to record the level of hardness measured during performance of a plurality of 3D printing instances (see step 310 of Fig. 3) and applying varying sets of parameters to the printing material during the plurality of instances of 3D printing; program instructions to generate a knowledge corpus (Gupta teaches a  Bayesian Hybrid Model (BHM) can be among the prediction models, see [0018]) that associates parameter values to respective levels of hardness by hardness measurement received during performance of the plurality of instances of 3D printing; program instructions to identify from respective metadata of the plurality of 3D printing instances including data indicating a level of hardness of respective portions of objects associated with the plurality of 3D printing instances a required amount of electrical voltage and duration of applying the electrical voltage; (Gupta teaches processor [0054[ to run a model with parameters 305, Fig. 3, are including hardness [0019]. Swaminathan teaches a 3D printer where the controller 130 can be used to adjust the voltage applied to the platen 105 and counter electrode 115 to achieve a electrostatically compacted result, see [0057]).
 and program instructions to select the set of parameters from the knowledge corpus corresponding to the level of hardenss indicated by the respective metadata of the plurality of 3D printing instances. (Gupta teaches comparing predicted values to a predetermined target range or away from desired critical-to-quality (CTQ) specifications, see [0012], which meets the claimed metadata).

Regarding claim 13, Gupta as modified by Swaminathan and DeFelice meets the claimed
computer program product of claim 9, wherein program instructions dynamically apply the set of parameters to the printing material during 3D printing by electrodes contacting the printing material as it is deposited to the print object, and wherein at least one electrode is associated with a nozzle of a 3D printer. (Examiner notes the electrode and nozzle are not a positively recited element of the computer program. That is, the program instructions are contained within the memory and do not include the entire 3D printing apparatus. The computer program of Gupta as modified is configured to send instructions to an electrode during 3D printing and meets the claim, regardless of the location of the electrode). 

Regarding claim 14, Gupta as modified by Swaminathan and DeFelice meets the claimed
computer program product of claim 9, further comprising: program instructions to match the measurement of the level of hardness by the ultrasonic device during the 3D printing with the set of parameters associated with the measurement; (Gupta teaches during the build process, sensor data collected for the AM machine and process parameters is provided to the predictive model, [0013], DeFelice teaches using ultrasound sensors [0011]) and program instructions to add theed to a knowledge corpus that associates parameter values to respective levels of hardness. (Gupta teaches a  Bayesian Hybrid Model (BHM) can be among the prediction models, see [0018])

Regarding claim 15, Gupta meets the claimed computer system for three-dimensional (3D) printing including hardness variation of a printed object, the method comprising: one or more computer processors; (a controller or processor to perform methods discussed herein [0054]) one or more computer-readable storage media, and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: program instructions to receive metadata associated with 3D printing of a print object, the metadata including data indicating a level of hardness of a portion of the print object; (parameters 305, Fig. 3, are set by the model based on predicted characteristics 325 including hardness [0019]) program instructions to apply during 3D printing of the print object, a pre- determined set of parameters, wherein the predetermined set of parameters are associated with a target of the level of hardness for the portion of the print object as indicated by the metadata associated with the 3D printing of the print object (During the build process, sensor data collected for the AM machine and process parameters is provided to the predictive model, [0013])  program instructions to measure during printing of the printing material to the print object, the level of hardness for the portion of the print object, and in response to determining the level of hardness of the portion of the print object differs from the metadata associated with the level of hardness of the portion of the print object. program instructions to adjust the predetermined set of parameters applied to the printing material to attain the level of hardness for the portion of the print object as indicated by the metadata of the print object.
Gupta does not explicitly teach a pre-determined set of parameters including an electrical voltage and a duration of applying the electrical voltage to a printing material.
Swaminathan teaches a pre-determined set of parameters including an electrical voltage and a duration of applying the electrical voltage to a printing material. (Swaminathan teaches a 3D printer where the controller 130 can be used to adjust the voltage applied to the platen 105 and counter electrode 115. The adjustments can be made in conjunction with a position (x-y position) of the laser beam on a particular layer (Z position) of feed material. In this way, the desired chemical composition of the fabricated part can vary as a function of lateral (x-y) position within a particular feed layer, see [0049], and the voltage source 222 applies a sufficient voltage to the plate 205 to cause the powder on platen to be electrostatically compacted, see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to combine the electrode and voltage application of Swaminathan with the hardness control for 3D printing of Gupta because it can help improve the quality of additive manufacturing process, e.g., increase the density of the powder and thus the density of the manufactured object, see [0028]. 
Gupta as modified does not teach measuring by use of an ultrasonic device.
DeFelice meets the claimed measuring by use of an ultrasonic device.(DeFelice teaches a 3D printer with an ultrasound sensor [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to combine the ultrasound sensor of DeFelice with the sensors of Gupta to reveal useful data concerning the porosity, density, crystallography or other salient properties of the AM part, see [0011].

Regarding claim 16, Gupta as modified by Swaminathan and DeFelice meets the claimed further comprising: program instructions to control the level of hardness associated with the printing material is further controlled by program instructions to adjust the electrical voltage applied to the printing material as the printing material is deposited on to the print object. (Gupta teaches processor [0054[ to run a model with parameters 305, Fig. 3, are including hardness [0019]. Swaminathan teaches a 3D printer where the controller 130 can be used to adjust the voltage applied to the platen 105 and counter electrode 115 to achieve a electrostatically compacted result, see [0057]).

Regarding claim 17, Gupta as modified by Swaminathan and DeFelice meets the claimed wherein the printing material is a conductive liquid that hardens in response to applying the predetermined set of parameters including the electrical voltage and the duration of applying the electrical voltage to the printing material. (Examiner notes the conductive liquid is not a positively recited element of the computer program. That is, the program instructions are contained within the memory and do not include the entire 3D printing apparatus and materials. The computer program of Gupta as modified is configured to send instructions to an electrode during 3D printing and meets the claim, regardless of the materials).



Regarding claim 18, Gupta as modified by Swaminathan and DeFelice meets the claimed computer system of claim 15, further comprising: program instructions to record the level of hardness measured during performance of a plurality of 3D printing instances and applying varying sets of parameters to the printing material during the plurality of instances of 3D printing; (Gupta teaches a  Bayesian Hybrid Model (BHM) can be among the prediction models, see [0018]) program instructions to generate a knowledge corpus that associates parameter values to respective levels of hardness by hardness measurement received during performance of the plurality of instances of 3D printing; program instructions to identify from respective metadata of the plurality of 3D printing instances including data indicating a level of hardness of respective portions of objects associated with the plurality of 3D printing instances a required amount of electrical voltage and duration of applying the electrical voltage; and program instructions to select the set of parameters from the knowledge corpus corresponding to the level of hardenss indicated by the respective metadata of the plurality of 3D printing instances. (Gupta teaches comparing predicted values to a predetermined target range or away from desired critical-to-quality (CTQ) specifications, see [0012], which meets the claimed metadata).

Regarding claim 19, Gupta as modified by Swaminathan and DeFelice meets the claimed wherein program instructions dynamically apply the set of parameters to the printing material by electrodes contacting the printing material as it is deposited to the print object, and wherein at least one electrode is associated with a nozzle of a 3D printer. (Examiner notes the electrode and nozzle are not a positively recited element of the computer program. That is, the program instructions are contained within the memory and do not include the entire 3D printing apparatus. The computer program of Gupta as modified is configured to send instructions to an electrode during 3D printing and meets the claim, regardless of the location of the electrode). 


Regarding claim 20, Gupta as modified by Swaminathan and DeFelice meets the claimed wherein program instructions to measure the level of hardness of the printing material by the ultrasonic device is performed dynamically during 3D printing of the print object. Gupta teaches  during the build process, sensor data collected for the AM machine and process parameters is provided to the predictive model, [0013], DeFelice teaches using ultrasound sensors [0011]).

Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites  wherein the printing material is a conductive liquid that hardens in response to applying the predetermined set of parameters including the electrical voltage and the duration of applying the electrical voltage to the printing material.
Gupta teaches assorted materials (e.g., metal, non-metal, polymer, ceramics) [0015], but does not teach a conductive liquid that hardens in response to electrical voltage as claimed. Swaminathan and DeFelice do not teach the claimed material. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744